DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (US 2017/0019189) (hereinafter Henry).
Re claim 11, Henry discloses:
“a first coupler in communication with a first waveguide, wherein the first coupler is configured to receive an RF signal propagating through the first waveguide;
a receiver electrically connected to the first coupler, the receiver configured to receive the RF signal from the first coupler” (Fig. 1, 2, Fig. 13, 1308; para. 0069, 0082, 0147, 0148; wherein the receiver of the repeater and/or transceiver teaches the claimed “receiver”)
“a transmitter electrically connected to the receiver and configured to transmit the RF signal to a second coupler electrically connected to the transmitter; and
the second coupler in communication with a second waveguide, the second coupler configured to receive the RF signal and transmit the RF signal through the .
Allowable Subject Matter
Claims 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10, 12, 14, 16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koriyama (US 2004/0155723)
Becker ((US 2007/0063914)
Sipp et al. (US 2020/0243967)
Nakajima et al. (US 2020/0235454)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633